Exhibit 10.3


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE (A) ABSENCE OF (I) A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER THE SECURITIES ACT OR (II) AN
OPINION OF COUNSEL TO THE HOLDER THAT SUCH REGISTRATION IS NOT REQUIRED OR (B)
UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF THE SECURITIES ACT.  THIS
SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY
SUCH SECURITIES.


AMENDED AND RESTATED
5% SECURED CONVERTIBLE PROMISSORY NOTE




US$5,000,000
April 29, 2009





FOR VALUE RECEIVED,  CHINA RECYCLING ENERGY CORPORATION, a Nevada corporation
(hereinafter called “Borrower”), hereby promises to pay to CARLYLE ASIA GROWTH
PARTNERS III, L.P., a limited partnership organized under the Laws of the Cayman
Islands (“CAGP”), and CAGP III CO-INVESTMENT, L.P., a limited partnership
organized under the Laws of the Cayman Islands (together with CAGP, each, a
“Holder”) or its registered assigns or successors in interest or order, without
demand, the sum of Five Million U.S. Dollars (US$5,000,000) (“Principal
Amount”), plus accrued interest thereon, on April 29, 2011 (the “Maturity
Date”). The percentage ownership interest of each Holder in this Amended and
Restated 5% Secured Convertible Promissory Note (“Note”) is set forth in
Schedule A attached hereto.


This Note has been entered into pursuant to, and is subject to, a Stock and
Notes Purchase Agreement dated as of November 16, 2007, as amended April 29,
2008 and April 29, 2009, by and among Borrower and the Holder, among others (as
it may be amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”), and shall be governed by the terms of such
Purchase Agreement. Unless otherwise separately defined herein, all capitalized
terms used in this Note shall have the same meaning as is set forth in the
Purchase Agreement.


This Note shall constitute an amendment and restatement of the original Note
executed and delivered as of April 29, 2008 and not an extinguishment,
discharge, satisfaction or novation of any indebtedness, liabilities and/or
obligations evidenced by the original Note.
 
 
 

--------------------------------------------------------------------------------

 
 
This securities represented by this Note is also subject to a (i) Registration
Rights Agreement, and a (ii) Shareholders Agreement.  This Note is secured by a
security interest granted to the Holder pursuant to a Share Pledge Agreement.


The following terms shall apply to this Note:


ARTICLE I


INTEREST


1.1  Interest Rate.  Interest on the outstanding Principal Amount shall accrue
from April 29, 2008 and shall be payable:


(a)  annually, in arrears on the 29th day of April, provided that the Holder has
delivered written notice to the Borrower not less than thirty (30) days prior to
such anniversary date stating that Holder requires the annual payment of such
interest (for the avoidance of doubt, payment of interest under this clause (a)
shall include all previously accrued and unpaid interest on this Note,
regardless of whether the Holder has made a written request with respect to such
amounts in the applicable written notice); or


(b)  to the extent interest is not payable pursuant to clause (a) above, in
arrears together with, at the same time and in the same manner as payment of
Principal Amount and on the Maturity Date, whether by acceleration or otherwise.


Interest on the outstanding principal balance of this Note shall accrue at 5.0%
per annum (the “Interest Rate”).  Interest on the outstanding principal balance
of the Note shall be computed on the basis of the actual number of days elapsed
and a year of three hundred and sixty (360) days. The Holder and the Borrower
acknowledge that the Holder shall be deemed to have timely made written notice
to Borrower pursuant Section 1.1(a) with respect to the payment on April 29,
2009 of interest accrued on this Note.


ARTICLE II


CONVERSION RIGHTS


2.1  Conversion Right and Conversion Price.


(a)  The Holder shall have the right, but not the obligation, to convert all or
any part of the aggregate outstanding Principal Amount of this Note, together
with interest, if any, into shares of Common Stock, at any time on or after
March 30, 2010 (or such earlier date if the audited consolidated financial
statements of the Borrower for the fiscal year ending December 31, 2009 are
available on a date prior to March 30, 2010) and prior to the Maturity Date (or
such later date on which this Note is paid in full), subject to the terms and
conditions set forth in this Article II, at a conversion price per share of
Common Stock calculated as follows: (a) an amount equal to (i) the Actual
Borrower Net Profit, multiplied by (ii) 5.5, and less (iii) the Principal Amount
of this Note, together with accrued interest, divided by (b) the then total
shares of Common Stock outstanding on a fully-diluted basis (for the avoidance
of doubt, including securities which may be exercised, converted or exchanged
for Common Stock issued under the Management Incentive Plan, but excluding the
shares of the Common Stock to be issued upon conversion of this Note (such
result, the “Conversion Price”, as the same may be adjusted from time to time in
accordance with this Note).  For purposes of this Note, “Actual Borrower Net
Profit” shall mean an amount equal to the consolidated after-tax net profit of
the Borrower and its Subsidiaries for the fiscal year ending December 31, 2009
(in U.S. Dollars) after paying all relevant taxes and after eliminating all
offsetting debits and credits between the Borrower and its Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Borrower and its Subsidiaries in
accordance with U.S. GAAP, calculated in accordance with U.S. GAAP, but
excluding for purposes of this calculation any non-cash redemption amortization
charges in respect of this Note and any gains or losses arising from (a) the
write-back of provisions and other non-recurring non-cash adjustments, and (b)
any events or transactions which possess a significant degree of abnormality,
are of a type not expected to recur in successive accounting periods or are
unrelated or only incidentally related to the ordinary and typical activities of
the Company Group, as shall be determined based on the audited consolidated
financial statements of the Borrower for the fiscal year ending December 31,
2009, which shall be prepared by any of PricewaterhouseCoopers, Deloitte Touche
Tohmatsu, Ernst & Young, or KPMG (each, a “Qualified Accounting Firm”) no later
than three months following the end of December 31, 2009.  Such Actual Borrower
Net Profit shall be calculated using the foreign exchange rate in effect as of
April 29, 2008. Notwithstanding anything herein to the contrary, if the Actual
Borrower Net Profit as finally determined is less than US$0.01, then for the
purposes of this Section 2.1(a), the Actual Borrower Net Profit shall be deemed
to be US$0.01
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  The number of shares of Common Stock to be issued upon each conversion of
this Note pursuant to this Article II shall be determined by dividing the then
applicable Conversion Price by the Principal Amount and accrued interest to be
converted.


(c)  The Holder may exercise such right by delivery to the Borrower of a written
Notice of Conversion pursuant to Section 2.2.


(d)  Upon any conversion of this Note, the number of shares of Common Stock
allocable among each Holder shall be in accordance with their percentage
interest set forth in Schedule A attached to this Note.  As between the Holders,
any partial interest in one whole share of Common Stock held by the Holders
should be allocated to the Holder with the greater partial interest such that
only one Holder will be entitled to receive such whole share of Common
Stock.  After giving effect to the foregoing, in lieu of the Borrower issuing
any fractional shares to the Holders upon conversion of this Note, the Borrower
shall make an adjustment and payment in cash to the Holders.


2.2  Mechanics of Holder’s Conversion.


(a)  In the event that the Holder elects to convert this Note into Common Stock,
the Holder shall give notice of such election by delivering an executed and
completed notice of conversion (a “Notice of Conversion”) to the Borrower, which
Notice of Conversion shall provide a breakdown in reasonable detail of the
Principal Amount, accrued interest and amounts being converted.  The date
specified in the Notice of Conversion, or if no date is specified, then the date
of the delivery of the Notice of Conversion, shall be referred to as the
“Conversion Date.”  A form of Notice of Conversion to be employed by the Holder
is annexed hereto as Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Pursuant to the terms of the Notice of Conversion, the Borrower shall
deliver, or cause to be delivered, such number of Conversion Shares as
determined pursuant to this Note via, at the Holder’s election, (i) physical
certificates, or (ii) electronically through the Depository Trust Borrower or
other established clearing corporation performing similar functions. In the case
of the exercise of the conversion rights set forth herein, the conversion
privilege shall be deemed to have been exercised and the Conversion Shares
issuable upon such conversion shall be deemed to have been issued upon the
Conversion Date.  The Holder shall be treated for all purposes as the beneficial
holder of such shares of Common Stock, unless the Holder provides the Borrower
written instructions to the contrary.


2.3  Adjustment Events.


(a)  The Conversion Price and number and kind of shares or other securities to
be issued upon conversion shall be subject to adjustment from time to time upon
the happening of certain events while this conversion right remains outstanding,
as follows:


(i)  Merger, Sale of Assets, etc.  If (A) the Borrower effects any merger or
consolidation of the Borrower with or into another entity, (B) the Borrower
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (C) any tender offer or exchange offer (whether by the
Borrower or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Borrower consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with one or more persons or
entities whereby such other persons or entities acquire more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by such other persons or entities making or party to, or associated or
affiliated with the other persons or entities making or party to, such stock
purchase agreement or other business combination), or (E) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
1934 Act) is or shall become the "beneficial owner" (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of 50% of the aggregate Common
Stock of the Borrower (in any such case, a “Fundamental Transaction”), this
Note, as to the Principal Amount hereof and accrued interest hereon, shall
thereafter be deemed to evidence the right to convert into such number and kind
of shares or other securities and property as would have been issuable or
distributable on account of such Fundamental Transaction, upon or with respect
to the securities subject to the conversion right immediately prior to such
Fundamental Transaction.  The foregoing provision shall similarly apply to
successive Fundamental Transactions of a similar nature by any such successor or
purchaser. Without limiting the generality of the foregoing, the anti-dilution
provisions of this Section shall apply to such securities of such successor or
purchaser after any such Fundamental Transaction.


(ii)  Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
Principal Amount hereof and accrued interest hereon, shall thereafter be deemed
to evidence the right to convert into an adjusted number of such securities and
kind of securities as would have been issuable as the result of such change with
respect to the Common Stock immediately prior to such reclassification or other
change.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)  Stock Splits, Combinations and Dividends.  If the shares of Common Stock
are subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.


(iv)  Share Issuance.  So long as this Note is outstanding, if the Borrower
shall issue any Common Stock except for shares of Common Stock issued pursuant
to its Management Incentive Plan, prior to the conversion or payment of this
Note, for a consideration less than the Conversion Price that would be in effect
at the time of such issue, then, and thereafter successively upon each such
issuance, the Conversion Price shall be reduced to such other lower issue
price.  For purposes of this adjustment, the issuance of any security or debt
instrument of the Borrower carrying the right to convert such security or debt
instrument into Common Stock or of any warrant, right or option to purchase
Common Stock shall result in an adjustment to the Conversion Price upon the
issuance of the above-described security, debt instrument, warrant, right, or
option and again upon the issuance of shares of Common Stock upon exercise of
such conversion or purchase rights if such issuance is at a price lower than the
then applicable Conversion Price.


(b)  If the Borrower at any time or from time to time, prior to the full
conversion of this Note, shall take any action affecting its Common Stock or
share capital similar to or having an effect similar to any of the actions
described in Section 2.3(a), then, and in each such case, the Conversion Price
shall be adjusted in such manner as would be equitable under such circumstances.


(c)  Whenever the Conversion Price is adjusted pursuant to this Article II, the
Borrower shall promptly mail to the Holder a notice setting forth the Conversion
Price after such adjustment and setting forth a statement of the facts requiring
such adjustment.


2.4  Reservation.  Borrower covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock for the sole
purpose of issuance upon conversion of this Note, free from all Liens,
preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder, not less than one hundred and seventy-five percent (175%)
of the aggregate number of shares of the Common Stock as shall be issuable
(taking into account the adjustments and restrictions of this Article II) upon
the conversion of this Note.  The Borrower covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be duly authorized, validly
issued, fully paid and nonassessable and, pursuant to the Registration Rights
Agreement, shall be registered for public sale in accordance therewith.  The
Borrower agrees that its issuance of this Note shall constitute full authority
to its officers, agents, and transfer agents who are charged with the duty of
executing and issuing stock certificates to execute and issue the necessary
certificates for shares of Common Stock upon the conversion of this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III


EVENTS OF DEFAULT


The occurrence of any of the following constitutes an event of default under
this Note (“Event of Default”):


3.1  Failure to Pay Principal or Interest.  The Borrower fails to pay the
Principal Amount, interest or other sum due under this Note or any Transaction
Document when due and such failure continues for a period of five (5) business
days after the due date.


3.2  Breach of Covenant.  The Borrower breaches any covenant or other term or
condition of the this Note or any other Transaction Document in any material
respect and such breach, if subject to cure, continues for a period of five (5)
business days after written notice to the Borrower from the Holder.


3.3  Breach of Representations and Warranties.  Any representation or warranty
of the Borrower made herein or in any other Transaction Document shall be false
or misleading in any material respect as of the date made and the Closing Date.


3.4  Failure to Prepare Audited Financial Statements.  Failure of the Borrower
to deliver audited consolidated financial statements of the Borrower for the
fiscal years ending December 31, 2009, prepared by a Qualified Accounting Firm,
no later than April 15, 2010 (which statements shall be deemed to be delivered
upon filing with the SEC).


3.5  Receiver or Trustee.  The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.


3.6  Judgments.  Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any Subsidiary of Borrower or any of their
property or other assets for more than $100,000, and shall remain unvacated,
unbonded, unappealed, unsatisfied, or unstayed for a period of forty-five (45)
days.


3.7  Non-Payment.  A default by the Borrower or any Subsidiary under any one or
more obligations in an aggregate monetary amount in excess of $100,000 for more
than thirty (30) days after the due date, unless the Borrower or such Subsidiary
is contesting the validity of such obligation in good faith and has segregated
cash funds equal to the contested amount.


3.8  Bankruptcy.  Bankruptcy, insolvency, reorganization, or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, shall be instituted by
or against the Borrower or any Subsidiary of Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
3.9  Delisting.  Delisting of the Common Stock from the OTC Bulletin Board or
such other principal exchange on which the Common Stock is listed for trading;
failure to comply with the requirements for continued listing on the OTC
Bulletin Board or applicable exchange; or notification from OTC Bulletin Board
or applicable exchange that the Borrower is not in compliance with the
conditions for such continued listing.


3.10  Stop Trade.  An SEC or judicial stop trade order or OTC Bulletin Board or
other exchange trading suspension with respect to Borrower’s Common Stock.


3.11  Failure to Deliver Common Stock.  Borrower’s failure to timely deliver
shares of Common Stock to the Holder pursuant to and in the form required by
this Note.


3.12  Non-Registration.  The failure to timely register this Note and the
Conversion Shares in accordance with the Registration Rights Agreement.


3.13  Cross Default.  A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document or other agreement to which
the Borrower is a party, or the occurrence of a material event of default under
any such other agreement which is not cured after any required notice and/or
cure period.


3.14  Moratorium and Nationalization.  (a) the confiscation, expropriation or
nationalization by any Governmental Authority of any property or assets of the
Borrower or any of its Subsidiaries; or (b) if such revocation or repudiation
could reasonably be expected to have a Material Adverse Effect, the revocation
or repudiation by any Governmental Authority of any previously granted
governmental permits or licenses to the Borrower or its Subsidiaries or that
affect the operations of their business; or (c) the imposition or introduction
of material and discriminatory taxes, tariffs, royalties, customs or excise
duties imposed on Borrower or its Subsidiaries, or the material and
discriminatory withdrawal or suspension of material privileges or specifically
granted material rights of a fiscal nature.


3.15  Security Interest.  The Share Pledge Agreement or any of the security
provided for therein shall, at any time, cease to be in full force and effect
for any reason other than the satisfaction in full of all obligations under the
Note and discharge of the Note or any security interest created thereunder shall
be declared invalid or unenforceable or the Borrower or any of the Persons
granting security under the Share Pledge Agreement shall assert, in any pleading
in any court of competent jurisdiction, that any such security interest is
invalid or unenforceable.


3.16  Reservation Default.  Failure by the Borrower to have reserved for
issuance upon conversion of the Note the amount of Common Stock as set forth in
this Note and the Transaction Documents.


3.17  Material Adverse Effect.  The occurrence of a Material Adverse Effect in
respect of the Borrower or any of its Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
Upon the occurrence and during the continuance of an Event of Default, the
Holders may by written notice to the Borrower, declare the Principal Amount
together with all accrued and unpaid interest and all other amounts payable
hereunder to be immediately due and payable, and the Principal Amount together
with all accrued and unpaid interest and all other amounts payable hereunder
shall thereupon immediately become due and payable, without presentment, further
notice, protest, grace period or other requirements of any kind, all of which
hereby are expressly waived by the Borrower.  Following the occurrence and
during the continuance of an Event of Default, which, if susceptible to cure is
not cured within the cure periods (if any) set forth in this Article III,
otherwise, then from the first date of such occurrence, the interest rate on
this Note shall be the Interest Rate set forth in Section 1.1, plus an
additional five percent (5%), and be due on demand.  Upon the occurrence and
during the continuance of an Event of Default, the Holders may exercise all
rights and remedies under the Note and any other Transaction Documents.


ARTICLE IV


SENIOR STATUS OF NOTE


4.1  Senior Status of Note.  The obligations of the Borrower under this Note
shall rank senior to all other Indebtedness of the Borrower, whether now or
hereinafter existing (except it shall rank pari passu with all other Notes. Upon
any Liquidation Event, the Holder will be entitled to receive, before any
distribution or payment is made upon, or set apart with respect to, any other
Indebtedness of the Borrower or any class of capital stock or the Borrower, an
amount equal to the Principal Amount plus all accrued interest thereon.  For
purposes of this Note, “Liquidation Event” means a liquidation pursuant to a
filing of a petition for bankruptcy under applicable law or any other insolvency
or debtor’s relief, an assignment for the benefit of creditors, or a voluntary
or involuntary liquidation, dissolution or winding up of the affairs of the
Borrower.


ARTICLE V


MISCELLANEOUS


5.1  Failure or Indulgence Not Waiver.  No failure or delay on the part of
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.


5.2  Notices.  Any notice required or permitted pursuant to this Note shall be
given in writing and shall be given either personally or by sending it by
next-day or second-day courier service, fax, electronic mail or similar means to
the address as shown below (or at such other address as such party may designate
by fifteen (15) days’ advance written notice to the other parties to this Note
given in accordance with this section):


If to the Borrower, to:




If to the Holders, to:


 
 
 

--------------------------------------------------------------------------------

 
 
Where a notice is sent by next-day or second-day courier service, service of the
notice shall be deemed to be effected by properly addressing, pre-paying and
sending by next-day or second-day service through an internationally-recognized
courier a letter containing the notice, with a confirmation of delivery, and to
have been effected at the expiration of two (2) days after the letter containing
the same is sent as aforesaid. Where a notice is sent by fax or electronic mail,
service of the notice shall be deemed to be effected by properly addressing, and
sending such notice through a transmitting organization, with a written
confirmation of delivery, and to have been effected on the day the same is sent
as aforesaid.


5.3  Amendment Provision.  The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented. Any
provision of this Note may be amended, supplemented or waived, if such
amendment, supplement or waiver is in writing and signed by the Borrower and the
Holders.


5.4  Assignability.  This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  Subject to applicable laws and regulations, this Note
and all rights hereunder may be transferred or assigned in whole or in part by
the Holder, and the Borrower shall assist the Holder in consummating any such
transfer or assigned. Borrower may not assign this Note without the consent of
all Holders.  A transfer of this Note may be effected only by a surrender hereof
to the Borrower and the issuance by the Borrower of a new note or notes in
replacement thereof, which shall be registered by the Borrower in accordance
with Section 5.5 hereof once an executed copy of the replacement note has been
executed by the transferee.


5.5  Transfer Register. In the event of a transfer, the Borrower shall maintain
a register (the “Register”) for the registration or transfer of the Note, and
shall enter the names and addresses of the registered holders of the Note, the
transfers of the Note and the names and addresses of the transferees of the
Note. The Holder and each assignee shall be provided reasonable opportunities to
inspect the Register from time to time.  The Borrower shall treat any registered
holder as the absolute owner of the Note held by such holder, as indicated in
the Register, for the purpose of receiving payment of all amounts payable with
respect to such Note and for all other purposes.  The Note is registered
obligations and the right, title, and interest of any Person in and to such Note
shall be transferable only upon notation of such transfer in the
Register.  Solely for purposes of this Section 5.5 and for tax purposes only,
the keeper of the Register, if it is not the Borrower, shall be the Borrowers'
agent for purposes of maintaining the Register.  This Section 5.5 shall be
construed so that the Note is at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (and any other relevant or successor provisions of the
Code or such regulations).


5.6  Cost of Collection.  If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
attorneys’ fees.


5.7  Removal of Legend.  The Borrower agrees to reissue the Note and the
Conversion Shares issuable upon conversion or exercise of the Note, without the
legend set forth above, at such time as (a) the holder thereof is permitted to
dispose of such Notes or the Conversion Shares pursuant to Rule 144 under the
Securities Act without restriction, or (b) such securities are sold to a
purchaser or purchasers who are able to dispose of such shares publicly without
registration under the Securities Act, or (iii) such securities have been
registered under the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
5.8  Transfer Taxes.  The issuance of certificates for shares of the Common
Stock on conversion of this Note shall be made without charge to the Holder
hereof for any documentary, stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates.


5.9  Governing Law; Rules of Construction.  THIS NOTE AND THE RIGHTS AND
OBLIGATIONS OF THE BORROWER HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.


5.10  Consent to Jurisdiction and Service of Process.  ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST BORROWER ARISING OUT OF OR RELATING TO THIS NOTE, OR ANY
OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.


5.11  Waiver of Jury Trial.  BORROWER HEREBY AGREES TO WAIVE ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
NOTE.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.


5.12  Maximum Payments.  Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


5.13  Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.


5.14  No Redemption.  Except as provided in Section 2.4 hereof, this Note may
not be redeemed or called by the Borrower or any other Person (other than the
Holder) without the consent of the Holder.


5.15  United States Dollars.  All references to “$” or dollars in this Note
shall refer to the currency of the United States.
 
5.16  Non-Business Days.  Whenever any payment or any action to be made shall be
due on a Saturday, Sunday or a public holiday under the laws of the State of New
York, such payment may be due or action shall be required on the next succeeding
business day and, for such payment, such next succeeding day shall be included
in the calculation of the amount of accrued interest payable on such date.


[Remainder of page intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the date first set forth above.





  CHINA RECYCLING ENERGY CORPORATION                    
By:
   
     
Name:
:
   
Title
 







ACCEPTED AND AGREED:


HOLDER:
For and on behalf of:
           
CARLYLE ASIA GROWTH PARTNERS III, L.P.
                   
By:
         
Name:
     
Title:
                   
For and on behalf of:
           
CAGP III CO-INVESTMENT, L.P.
                   
By:
          
Name:
     
 Title:
 



 
S-11

--------------------------------------------------------------------------------

 
 